NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1049

                               JOHN JOSEPH BENGIS,

                                                              Plaintiff-Appellant,

                                            v.

                            RICHARD MOSS, ESQ. and
                      KRAMER LEVIN NAFTALIS & FRANKEL LLP,

                                                              Defendants-Appellees.


      Panagiota Betty Tufariello, Intellectulaw, The Law Offices of P.B. Tufariello, P.C.,
of Mount Sinai, New York, argued for plaintiff-appellant.

      Jeffrey W. Davis, Kramer Levin Naftalis & Frankel LLP, of New York, New York,
argued for defendants-appellees. With him on the brief was Matthew B. Moses. Of
counsel was Thomas H. Moreland.

Appealed from: United States District Court for the Southern District of New York

Judge Jed S. Rakoff
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2009-1049


                              JOHN JOSEPH BENGIS,

                                                     Plaintiff-Appellant,

                                          v.

                         RICHARD MOSS, ESQ. and
                    KRAMER LEVIN NAFTALIS & FRANKEL LLP

                                                            Defendants-Appellees.




                                  Judgment

ON APPEAL from the    United States District Court for the Southern District of New York

in CASE NO(S).        08-CV-4237

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, FRIEDMAN and GAJARSA, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED October 9, 2009                      /s/ Jan Horbaly
                                          Jan Horbaly, Clerk